


EXHIBIT 10.2


AMENDMENT NO. 6 TO THE
MONSANTO COMPANY
ERISA PARITY SAVINGS AND INVESTMENT PLAN
(As Amended and Restated as of December 31, 2008
and Subsequently Amended through June 11, 2012)


WHEREAS, Monsanto Company, a Delaware corporation (the "Company"), maintains the
Monsanto Company ERISA Parity Savings and Investment Plan (as amended and
restated as of December 31, 2008 and subsequently amended through June 11, 2012)
(the "Plan") for the benefit of its eligible employees;


WHEREAS, the Plan was subsequently amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, Amendment No. 4, and Amendment No. 5;


WHEREAS, pursuant to Section 10 of the Plan, the Company, acting through the
Internal People Committee or its delegate, reserved the right to amend the Plan
from time to time; and


WHEREAS, the Company desires to amend the Plan to provide that the Participant's
SIP Parity Account will accrue interest upon a Participant's Termination of
Employment and whether or not the Participant has incurred a Separation from
Service, at a rate equal to the average of the monthly averages of the Moody BAA
bond index for the preceding Plan Year.


NOW, THEREFORE, effective December 1, 2015


1.Section 4.4 is restated in its entirety to read as follows:


"4.4 No Investment Election After Termination of Employment. The following rules
apply to a Participant Investment Election upon his Termination of Employment:


(a)
With respect to a Participant who incurs a Separation from Service prior to
December 1, 2015: (i) the Participant's Investment Election with respect to his
SIP Parity Account shall expire on the last day of the calendar month coincident
with or next following such Participant's Separation from Service, and (ii)
effective on the first day of the calendar month following such Participant's
Separation from Service and ending on the date distribution of his SIP Parity
Account commences, his SIP Parity Account shall be credited with interest at a
rate equal to the average of the monthly averages of the Moody BAA Bond index
for the preceding year.



(b)
With respect to a Participant who incurs a Termination of Employment on or after
December 1, 2015: (i) the Participant’s Investment Election with respect to his
SIP Parity Account shall expire on the last day of the calendar month coincident
with or next following his Termination of Employment, and (ii) effective on the
first day of the calendar month following the Participant’s Termination of
Employment and ending on the date distribution of his SIP Parity Account
commences, his SIP Parity Account shall be credited with interest at a rate
equal to the average of the monthly averages of the Moody BAA Bond index for the
preceding year.





--------------------------------------------------------------------------------






(c)
Notwithstanding the provisions of (a) or (b) above, any Participant who incurred
a Termination of Employment prior to December 1, 2015 but did not incur a
Separation from Service as of that date shall be given the ability to elect, no
later than January 31, 2016, that (i) his Investment Election with respect to
his SIP Parity Account expire as of January 31, 2016, and (ii) effective as of
February 1, 2016 and ending on the date distribution of his SIP Parity Account
commences, his SIP Parity Account be credited with interest at a rate equal to
the average of the monthly averages of the Moody BAA Bond index for the
preceding year. In the event such Participant fails to timely make such
election, the provisions of subsection (a) above shall remain in effect until
such time as the Participant’s Separation from Service."



2.Except as otherwise expressly set forth in this Amendment No. 6 to the
Monsanto Company ERISA Parity Savings and Investment Plan, all other provisions
of the Plan shall remain in full force and effect.






